IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-79,073-01


                        EX PARTE MARCOS ARNOLD, Appellee


                       ORDER PURSUANT TO TEXAS RULES OF
                         APPELLATE PROCEDURE RULE 9.10


       Per curiam.

                                          ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number 95157-A in the 147th District Court of Travis County.

       The Clerk of this Court has discovered sensitive data in the record, namely: name

of the complainant who was a minor. T EX. C ODE C RIM. P ROC. art 57.02(h). T EX. R. A PP.

P. Rule 9.10(a). Pursuant to Texas Rule of Appellate Procedure 9.10, the Clerk sought a

ruling from the Court and thereafter notified the parties. The Court now orders the Clerk

of this Court to redact or seal the discovered sensitive data from the records identified and

listed below. The Court further orders the trial court clerk, the clerk of the court of

appeals, or any entity or individual possessing the following documents to redact or seal
                                                           Arnold - Rule 9.10 Order - 2

the documents pursuant to this order:

      1.     Clerk’s Record

      2.     Supplemental Clerk’s Record (received September 2013)

      3.     Supplemental Clerk’s Record (received October 2013)




Delivered:   October 29, 2014

Do not publish